DANIEL, Chief Judge.
Appellant seeks correction of a scrivener’s error existing in the probation order entered after the oral pronouncement of the sentence by the trial court. Following a plea of nolo contendere to two counts of grand theft, the appellant was sentenced to 2 years incarceration followed by 2 years probation on one count and 2 years probation on the other count.
The probation order prepared following the oral pronouncement of the sentence indicated that appellant was to be committed to the Department of Corrections for a term of 4V2 years instead of the 4 years pronounced by the court.1 The state concedes this scrivener’s error.
Accordingly, the probation order in Circuit Court Case No. 89-3441 is modified to show that the total of the probationary *453split sentence is 4 years rather than 4¾⅛ years. Cf. Nobile v. State, 542 So.2d 1066 (Fla. 5th DCA 1989); Wynn v. State, 394 So.2d 225 (Fla. 5th DCA 1981).
As corrected, the judgment and sentence and probation orders are affirmed.
DAUKSCH and COWART, JJ., concur.

. The probation order erroneously suggests that the appellant received a "true split sentence" rather than a “probationary split sentence.” See Poore v. State, 531 So.2d 161 (Fla.1988).